 


114 HR 630 RH: Permanent S Corporation Charitable Contribution Act of 2015
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 10 
114th CONGRESS 1st Session 
H. R. 630 
[Report No. 114–16] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Mr. Reichert (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means 
 

February 9, 2015
Additional sponsors: Mr. Reed and Mr. Costello of Pennsylvania

 
February 9, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on January 30, 2015 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent certain rules regarding basis adjustments to stock of S corporations making charitable contributions of property. 
 
 
1.Short titleThis Act may be cited as the Permanent S Corporation Charitable Contribution Act of 2015.  2.Permanent rule regarding basis adjustment to stock of S corporations making charitable contributions of property (a)In generalSection 1367(a)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence. 
(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2014.   February 9, 2015 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 